Citation Nr: 1735623	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  08-38 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hip disability, to include as secondary to the Veteran's service-connected thoracic spine disability, cervical spine disability and/or right lower extremity radiculopathy.

2. Entitlement to service connection for right knee disability, to include as secondary to the Veteran's service-connected thoracic spine disability, cervical spine disability and/or right lower extremity radiculopathy.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1976 in the United States Air Force and from March 1978 to February 1998 in the United States Navy.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Cleveland, Ohio.  These matters were remanded by the Board in February 2013, October 2014, February 2016, and November 2016.

The Veteran testified at a hearing before the Board in October 2012.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1. The Veteran does not have a bilateral-hip disability which is causally related to his military service or caused or aggravated by his service-connected thoracic-spine disability, cervical-spine disability and/or right-lower-extremity radiculopathy.

2. The Veteran does not have a right-knee disability which is causally related to his military service or caused or aggravated by his thoracic-spine disability, cervical-spine disability and/or right-lower-extremity radiculopathy.





CONCLUSION OF LAW

1. The criteria for service connection a bilateral-hip disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2016). 

 2. The criteria for service connection for a right-knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran has been provided notice letters throughout the appeal, which address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. §§ 5103A, 5103 (a); 38 C.F.R. § 3.159 (b).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  There is no evidence that additional records have yet to be requested or that additional examinations are in order.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  In addition, the Board is satisfied that VA has substantially complied with the directives of its previous remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303   (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

Additionally, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Arthritis is classified as a chronic disease under 38 C.F.R. § 3.309 (a) and will be presumed service connected if manifest to a compensable degree within one year of separation from service.  38 C.F.R. § 3.307 (a)(3).  See also Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  The Board has considered the possibility of this presumption, as discussed below.

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


The Veteran's Assertions

The Veteran contends that his bilateral-hips disability was caused by a motor vehicle accident while in service, due to which he has experienced hip problems ever since.  He adds that it is reasonable to conclude that his bilateral-hips disability is related to his back injury in the motor vehicle accident, because his back is connected to his hips.  The Veteran further contends that his right-knee disability was incurred in service when he was struck by a hammer.  He adds that the documentation he has submitted supports this claim.  The Veteran further adds that for both disabilities he has continuously received treatment and has used pain medications since the injuries occurred.

Bilateral Hips 

The Veteran's Navy service treatment records (STRs), containing his March 1978 entrance examination, indicate no joint or musculoskeletal problems.  In addition,  his health was stated as good, with no medications.  STRs contained in the January 2010 treatment records indicate that between May 1994 and 1996 the Veteran was treated for muscle and musculoskeletal strain due to his motor vehicle accident.  However, during this period from the date of his accident to his separation from service, the STRs contain no complaints, treatment or diagnoses regarding the Veteran's hips.  March 2011 treatment notes contain the Veteran's Navy separation examination in October 1997 and, although noting chronic lower back pain, the examination made no findings of other musculoskeletal problems or joint problems.

In April 2013, the Veteran underwent a VA examination of his hips.  The April 2013 VA examiner diagnosed the Veteran with bilateral-hip bursitis.  X-ray findings revealed that the Veteran's hips were nonetheless symmetric and anatomically aligned.  The April 2013 VA examiner opined that the Veteran's bilateral-hips disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  She explained that there was no clinical or diagnostic evidence to support a contention that the disability was service-connected or caused by in-service injuries.  She noted that the STRs generally and the Veteran's separation examination in particular were silent regarding treatment or a diagnosis regarding the hips.

Another VA examination followed in June 2015, in which the examiner stated a diagnosis of trochanteric pain syndrome, to include trochanteric bursitis, for both hips.  The VA examiner opined that the Veteran's disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  She explained that STRs, including the Veteran's separation examination, are silent for a hip condition, treatment or a diagnosis over the course of the Veteran's 20 years of service and x-rays findings of the Veteran's hips are normal.  She added that trochanteric bursitis of hips is not at all related to the Veteran's service, as it first appeared and was diagnosed in 2013; the records do not reflect involvement of the hips in the Veteran's 1994 motor vehicle accident, regardless of the Veteran's reports; and the Veteran did not complain of hip problems until many years after service ended.   

The Veteran underwent a VA examination in March 2016, in which he was diagnosed with trochanteric pain syndrome, to include trochanteric bursitis for both hips.  X-ray findings indicated no fracture, subluxation or dislocation in either hip, as well as no osteoarthritis.  The VA examiner opined that the Veteran's disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  She explained that the Veteran's STRs are silent on either a hip joint condition or trochanteric
bursitis during service; no hip injury was identified in treatment notes for his May 1994 motor vehicle accident; there is no medical evidence supporting a diagnosis of either a hip disorder or trochanteric bursa until 2012, when a diagnosis of trochanteric bursitis was established after hard physical labor between 1998 and 2009; and radiographs of the Veteran's hips are normal.  

Because the examination did not address secondary service connection, the March 2016 VA examiner, upon remand by the Board, was instructed to opine on whether the Veteran's bilateral-hip disability was caused or aggravated by his service-connected thoracic and cervical disabilities or right-lower-extremity radiculopathy.  In her December 2016 addendum, she opined that the Veteran's hip disability is less likely than not (less than 50 percent probability) proximately due to or aggravated by the Veteran's service-connected conditions.  She explained again that the record did not reflect a hip joint condition in service or in the 14 years that followed service; a specific hip joint condition was never diagnosed; and the findings of radiographs and of her examination of both hips were normal.

The VA examiner emphasized that bursitis is a painful inflammation of the small sacs (bursae) which cushion and lubricate the areas between tendons and bones; they are totally separate from the joints; the trochanteric bursa is a large sac separating the greater trochanter of the femur bone and the muscles and tendons of the thighs and buttock; and it is not due to or aggravated by the Veteran's service-connected thoracic and cervical disabilities or right-lower-extremity radiculopathy.

Right Knee

The Veteran's Navy STRs, contained in the October 2009 treatment notes, indicate that in March 1981 the Veteran complained of his right knee locking.  However, upon examination his right knee was stable.  In July 1985, the Veteran suffered a trauma to his knee and sustained a contusion to the patella.  Upon examination, the Veteran exhibited a limp, an abrasion on his knee and mild erythema (reddening of the skin) and effusion (build-up of fluid).  However, further objective findings revealed a full range of motion of the right knee, intact neurological and motor responses and x-ray findings within normal limits, as well as no ecchymosis (bleeding under the skin), no swelling, no deformity, and no signs of infection.  The STRs indicate no further treatment for the right knee.  Additionally, the Veteran's Navy separation examination in October 1997, although noting chronic back pain, made no findings of knee problems.

In December 2011, the Veteran underwent a VA examination for his right knee and was diagnosed with a bone chip in the right knee.  The December 2011 VA examiner opined that the Veteran's knee condition was not caused by or secondary to military service or cold injury.  She explained that the Veteran exhibits good range of motion and he does not show any degenerative changes or any additional pathology on the examination's x-rays, nor is there a pathology demonstrated that would confirm any injury or knee condition related to military service or a cold injury. 

In the Veteran's April 2013 VA examination, he was again diagnosed with a right-knee bone chip.  The April 2013 VA examiner opined that the Veteran's disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  She explained that x-ray findings were negative; the condition had resolved; and there was no medical clinical or diagnostic evidence to support the Veteran's contention that the right-knee condition is caused by or a result of military service, a motor vehicle accident or any in-service injuries.  

In the June 2015 VA examination, the VA examiner diagnosed the Veteran with right-knee bone chip, resolved.  X-rays indicated normal alignment of the knees, with no dislocations or effusions.  The June 2015 VA examiner opined that the Veteran's disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  She explained that there is no diagnosable condition of the right knee found in the record, other than a possible strain; radiographic and clinical findings were normal; the bone chip was not at all identified on the x-ray and therefore resolved; and clinical, diagnostic and lay evidence do not support causation by service.  The June 2015 VA examiner added that the 1998-genu varum is not at all related to the Veteran's pain flares suggestive of strain with usage of the knee; clinical and radiographic evidence do not show bow-leggedness (genu varum); and the Veteran's disability is likely related to biological, age-related strain to the knee.

In the Veteran's March 2016 VA examination, the VA examiner stated the diagnosis as "normal exam, claimed as right knee pain residuals from contusion in May 1985 and bilateral genu varum in 1998."  X-ray findings indicated no fractures, subluxation or dislocation.  She opined that the Veteran's disability less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  She explained that, although the Veteran exhibited pain in forward range of motion maneuvers and tenderness with palpation of the inferior border of the patella, there is no radiologic evidence upon examination of any sequella of a chipped bone at the patella.  She added that genu varum was not confirmed by radiologic evidence or examination or by multiple physical examinations over the years.

In her December 2016 addendum opinion to address secondary service connection, the March 2016 VA examiner opined that the Veteran's right-knee disability was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected thoracic and cervical disabilities or right-lower-extremity radiculopathy.  She explained once again that Veteran's' knee did not require further treatment in service after only two instances; no disability was noted in his separation examination; there is no evidence of medical care for the knees during the 18-year period following retirement, during which the Veteran continued to work in a very physically challenging work environment; and her examination in March 2016 had shown a normal range of motion for both knees, as well as normal x-rays.

Other Considerations

As stated earlier in this decision, arthritis is classified as a chronic disease and may receive the presumption of service connection.  However, the record does not indicate, nor has the Veteran asserted, that arthritis associated with the Veteran's bilateral-hips disability or right-knee disability was shown to a degree of 10 percent or more within one year of separation, as required for the presumption.  38 C.F.R. §§ 3.307 (a)(3), § 3.309 (a).  Moreover, in each VA examination discussed above, either no findings of arthritis were made or it was explicitly noted that the record contained no documentation of arthritis in regard to these disabilities.

Additionally, there is no evidence, lay or otherwise, to establish a continuity of symptomatology for the Veteran's disabilities.  His right-knee problems were noted and treated in service in 1981 and 1985.  However, no further treatment followed in service.  When the Veteran sought benefits from VA in 1998, the year of his separation from service, the May 1998 VA examiner conducting an examination of his cervical, thoracic and lumbar spine noted and diagnosed the Veteran with genu varum of both knees.  

However, the Veteran's in-service injury involved only his right knee and the bone chip detected there.  Moreover, as discussed at length above, the December 2011 VA examination revealed no  degenerative changes or any additional pathology on the examination's x-rays and the April 2013 VA examination x-ray findings were negative for a bone chip or otherwise.  In addition,  the June 2015 VA examination's clinical and radiographic evidence did not show bow-leggedness (genu varum), the x-rays specifically indicating normal alignment of the knees.  Moreover, the June 2015 VA examiner expressly stated that the 1998-genu varum is not at all related to the Veteran's pain on usage of the knee; the clinical and radiographic evidence do not show bow-leggedness (genu varum); and the Veteran's disability is likely related to biological, age-related strain to the knee.  The March 2016 VA examiner also found that genu varum was not confirmed by radiologic evidence or examination or by the multiple physical examinations in previous years.

The Veteran's bilateral-hips disability was not noted at any time in service.  The record indicates neither treatment nor a diagnosis after service.  In fact, May 2007 Social Security Administration medical records contain the Veteran's reports that he experiences no difficulty walking, standing or sitting.  In addition, as late as June 2010, VA treatment notes, although noting in the musculoskeletal review of systems that the Veteran has chronic neck and back pain, also noted that he has no limited range of motion, no significant joint deformities and he moves all extremities equally.

The foregoing indicates no discernible continuity of symptomatology pertaining to the Veteran's hips and a lack of consistent evidence of right-knee symptomatology in relation to that initially exhibited in service.  Consequently, there cannot be a nexus, established by medical or lay evidence, between the Veteran's current disabilities and any earlier post-service symptomatology.  

In his post-remand brief, the Veteran's representative raises the argument that the March 2016/December 2016 VA examiner does not have any particular expertise, experience, training, or competence in commenting on orthopaedic disorders and that the examiner was identified merely as a primary care physician.  He further asserts that her absence of competence renders her assessments no more probative than the Veteran's competent lay evidence that there is nexus to in-service manifestations with chronic symptomatology since that time and that her examinations are inadequate.

The Board does not agree with this assessment of her qualifications.  The March 2016/December 2016 VA examiner is a medical professional, licensed in the state of South Carolina, who as a primary care physician is professionally trained to observe and detect numerous and varied medical issues, as well as understand and interpret clinical findings.  The Board further notes that this examiner has over 20-years experience and, besides the Ralph H. Johnson VA Medical Center, she is  affiliated with several hospitals.  The state licensing authorities are satisfied on these points, as is the Board and it so finds.  

Moreover, there is no indication that the examiner failed to consider any piece of relevant evidence before providing her opinions.  Furthermore, law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010) (citing 38 U.S.C. §§ 5103A (d), 7109(a); 38 C.F.R. § 20.901).

The Veteran's representative also contends that there is no indication that the March 2016/December 2016 VA examiner considered the Veteran's competent lay evidence indicating continuous symptomology since in-service manifestations.  The Board notes that the March 2016 findings and opinions were made from an in-person examination with the Veteran, in which the examiner specifically refers to the Veteran's reports of pain and other symptoms.  Additionally, in her December 2016 VA examination, the examiner stated that she had "reviewed VBMS," in which are contained all the Veteran's lay statements.  The Board finds no reason to believe these statements were not considered in as careful a manner as the examiner's findings suggest.



Conclusion 

The Board, too, has carefully considered the Veteran's testimony at the Board hearing, his reports during examinations, as they appear throughout the record and his lay statements.  In particular, the Board has reviewed the Veteran's April 2008 statement that his hip disability is related to his back disabilities, sustained in the May 1994 motor vehicle accident; his March 2011 Statement in Support of Claim, containing the Veteran's explanation of enclosures of his separation examination and his references to therapy; and his August 2015 and May 2016 statements, in which he asserts the causal relationship of his back, its injury and his hips.  These statements have been helpful in providing the Board with a better understanding of the claims.   

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms, which are observable to his senses and there is no reason to doubt his credibility.  However, he is without the appropriate medical training and expertise to interpret accurately clinical findings, diagnose or draw his own etiological conclusions as to his bilateral-hips disability and his right-knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, the Board must look to the clinical findings, discussed at length above, when there are contradictory findings or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of continuous symptoms or an increase in severity, it must rely on medical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As stated above, the May 1998 VA examiner had noted and diagnosed genu varum.  That examination for the Veteran's cervical, thoracic and lumbar spine is almost 20 years old and the May 1998 VA examiner did not provide an opinion with a supporting rationale pertaining to genu varum.  Therefore, the diagnosis receives less probative weight.  Contrary to the May 1998 diagnosis are the findings, opinions and rationales of the December 2011, April 2013, June 2015, and March 2016/December 2016 VA examiners.  They explained the reasons for their conclusions, based on accurate characterizations of the evidence of record and their opinions are entitled to substantial probative weight.

For the reasons stated, the Board finds the record does not contain supporting medical findings, an adequate opinion or related factors to establish service connection for the Veteran's bilateral hips and right-knee disabilities, as secondary to service-connected disabilities or otherwise. 

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for bilateral hip disability, to include as secondary to the Veteran's service-connected thoracic-spine disability, cervical-spine disability and/or right-lower-extremity radiculopathy, is denied.

Entitlement to service connection for right knee disability, to include as secondary to the Veteran's service-connected thoracic-spine disability, cervical-spine disability and/or right-lower-extremity radiculopathy, is denied.



____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


